            Case 1:20-cv-00572-TJK Document 1 Filed 02/26/20 Page 1 of 6


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                    )
6824 Lexington Avenue                             )
Los Angeles, CA 90038                             )
                                                  )
BUZZFEED INC.,                                    )
111 East 18th Street, 13th Floor                  )
New York, NY 10003                                )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )
                                                  )
U.S. DEPARTMENT OF JUSTICE,                       )
950 Pennsylvania Ave NW                           )
Washington, D.C. 20530                            )
                                                  )
CENTRAL INTELLIGENCE AGENCY,                      )
Office of Public Affairs                          )
Washington, D.C. 20505                            )
                                                  )
OFFICE OF THE DIRECTOR OF                         )
NATIONAL INTELLIGENCE,                            )
Washington, D.C. 20511                            )
                                                  )
                                                  )
       Defendants.                                )

                                        COMPLAINT

       1.     Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendants U.S. DEPARTMENT OF JUSTICE (“DOJ”),

CENTRAL INTELLIGENCE AGENCY (“CIA”) and OFFICE OF THE DIRECTOR OF

NATIONAL INTELLIGENCE (“ODNI”) to produce records regarding criminal referrals sent to

DOJ concerning President Trump’s potential campaign finance violation.
             Case 1:20-cv-00572-TJK Document 1 Filed 02/26/20 Page 2 of 6


                                            PARTIES

       2.       Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA request at issue in this case.

       3.       Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

       4.       Defendant CENTRAL INTELLIGENCE AGENCY (“CIA”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

       5.       Defendant OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE

(“ODNI”) is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552

                                JURISDICTION AND VENUE

       6.       This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       7.       Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                      SEPTEMBER 26, 2019, FOIA REQUEST TO DOJ

       8.       On September 26, 2019, Plaintiffs submitted a FOIA request to DOJ’s Criminal

Division for the following records:

       1) A copy of the criminal referrals (plural) sent to the Department of Justice
       Criminal Division by the Intelligence Community Inspector General and/or any
       other government agency or official mentioning or referring to a potential
       campaign finance violation by President Donald Trump. This referral was based
       on a whistleblower complaint a person in the intelligence community filed with
       the ICIG. This whistleblower alleged President Trump abused ‘his office for
       personal gain’ by asking the [P]resident of Ukraine during a phone call to
       investigate a political rival.

       2) Any and all declinations to open up a formal criminal inquiry into the claims
       raised in the criminal referral involved President Trump.

Exhibit A.




                                               -2-
             Case 1:20-cv-00572-TJK Document 1 Filed 02/26/20 Page 3 of 6


       9.       Plaintiffs also requested expedited processing and a fee waiver for this request.

Exhibit A.

       10.      On October 3, 2019, DOJ’s Criminal Division acknowledged receipt of the

request and assigned reference number CRM-300800192 to the matter. Exhibit B.

       11.      In that same letter, DOJ’s Criminal Division granted Plaintiffs expedited

processing. Exhibit B.

       12.      In response to Plaintiffs’ status inquiry, on February 12, 2020, DOJ’s Criminal

Division stated that the request is “being processed on the expedited track and will be completed

as soon as practicable.” Exhibit C.

       13.      As of the date of this filing, DOJ has not issued a determination and has produced

no records responsive to the request.

                     SEPTEMBER 26, 2019, FOIA REQUEST TO ODNI

       14.      On September 26, 2019, Plaintiffs submitted a FOIA request to ODNI for “[a]

copy of the criminal referrals (plural) sent to the Department of Justice Criminal Division by the

Intelligence Community Inspector General and/or any other government agency or official

mentioning or referring to a potential campaign finance violation by President Donald Trump.

This referral was based on a whistleblower complaint a person in the intelligence community

filed with the ICIG. This whistleblower alleged President Trump abused ‘his office for personal

gain’ by asking the [P]resident of Ukraine during a phone call to investigate a political rival.”

Exhibit D.

       15.      Plaintiffs also requested expedited processing and a fee waiver for this request.

Exhibit D.

       16.      On October 15, 2019, ODNI acknowledged receipt of the request and assigned

reference number DF-2019-00321 to the matter. Exhibit E.


                                               -3-
             Case 1:20-cv-00572-TJK Document 1 Filed 02/26/20 Page 4 of 6


       17.      In that same letter, ODNI granted expedited processing. Exhibit E.

       18.      Between January 17, 2020, and February 20, 2020, Plaintiffs asked ODNI for an

estimated completion date, but ODNI stated that it is “not able to give an exact time of

completion” even though it granted expedited processing of the request. Exhibit F.

       19.      As of the date of this filing, ODNI has not issued a determination letter and has

produced no records responsive to the request.

                        OCTOBER 10, 2019, FOIA REQUEST TO CIA

       20.      On October 10, 2019, Plaintiffs submitted a FOIA request to CIA for “[a] copy of

the criminal referrals (plural) the General Counsel of the CIA either sent to or verbalized to the

Department of Justice mentioning or referring to a potential campaign finance violation by

President Donald Trump. This referral was based on a whistleblower complaint a person in the

intelligence community filed with the ICIG. This whistleblower alleged President Trump abused

‘his office for personal gain’ by asking the [P]resident of Ukraine during a phone call to

investigate a political rival.” Exhibit G.

       21.      Plaintiffs also requested expedited processing and a fee waiver for this request.

Exhibit G.

       22.      On October 15, 2019, CIA acknowledged receipt of the request and assigned

reference number F-2020-00108 to the matter. Exhibit H.

       23.      In that same letter, CIA granted expedited processing. Exhibit H.

       24.      As of the date of this filing, CIA has not issued a determination letter and has

produced no records responsive to the request

                                COUNT I – DOJ’S FOIA VIOLATION

       25.      The above paragraphs are incorporated herein.

       26.      DOJ and its component are federal agencies, subject to FOIA.


                                                 -4-
              Case 1:20-cv-00572-TJK Document 1 Filed 02/26/20 Page 5 of 6


       27.       The requested records are not exempt under FOIA.

       28.       DOJ and its component have refused to produce the requested materials in a

timely manner.

                            COUNT II – ODNI’S FOIA VIOLATION

       29.       The above paragraphs are incorporated herein.

       30.       ODNI is a federal agency, subject to FOIA.

       31.       The requested records are not exempt under FOIA.

       32.       ODNI has refused to produce the requested materials in a timely manner.

                             COUNT III – CIA’S FOIA VIOLATION

       33.       The above paragraphs are incorporated herein.

       34.       CIA is a federal agency, subject to FOIA.

       35.       The requested records are not exempt under FOIA.

       36.       CIA has refused to produce the requested materials in a timely manner.

WHEREFORE, Plaintiffs ask the Court to:

       i.        declare that Defendants violated FOIA;

       ii.       order Defendants to conduct a reasonable search for records and to produce the

                 requested records;

       iii.      enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.       award Plaintiffs attorneys’ fees and costs;

       v.        award such other relief the Court considers appropriate.


Dated: February 26, 2020




                                                 -5-
Case 1:20-cv-00572-TJK Document 1 Filed 02/26/20 Page 6 of 6


                                  RESPECTFULLY SUBMITTED,

                                  /s/ Matthew V. Topic

                                  Attorney for Plaintiffs
                                  JASON LEOPOLD,
                                  BUZZFEED INC.

                                  Matthew Topic, D.C. Bar No. IL 0037
                                  Joshua Burday, D.C. Bar No. IL 0042
                                  Merrick Wayne, D.C. Bar No. IL 0058
                                  LOEVY & LOEVY
                                  311 North Aberdeen, 3rd Floor
                                  Chicago, IL 60607
                                  312-243-5900
                                  foia@loevy.com




                            -6-
